Pee Curiam.
By this appeal the appellant seeks to bring before this court the order of the Supreme Court discharging its rule to show cause why a writ of mandamus should not issue requiring the respondents to pay to the appellant the salary of the health officer of the city of Paterson.
*319Passing the question whether proceedings in mandamus should be reviewed by appeal or by writ of error, it is clear that such appeal, being in lieu of a writ of error, lies only in ease the appellant would have been entitled to that writ prior to July 4th, 1912. Pamph. L. 1912, p. 377, § 25.
It is, however, settled that a writ of error does not lie to remove into this court the order by the Supreme Court discharging a rule to show cause why a mandamus should not issue excepting in cases decided in the Supreme Court upon the constitutionality of a statute. Neptune Township v. Mammon, 73 N. J. L. 816. The present case not being within this exception the appeal must be dismissed.